People v Riddick (2021 NY Slip Op 06053)





People v Riddick


2021 NY Slip Op 06053


Decided on November 04, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 04, 2021

Before: Manzanet-Daniels, J.P., Gische, Mazzarelli, Higgitt, JJ. 


Index No. 5082/14 Appeal No. 4413 Case No. 2015-02383 2015-02383 2016-66 

[*1]The People of the State of New York, Respondent,
vJoey Riddick, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Charles Solomon, J.), entered on or about July 7, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 05, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 4, 2021